Citation Nr: 9934324	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-21 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 1997 and January 1999, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence of record does not show that the veteran 
participated in combat.

3.  The evidence of record does not show that it is at least 
as likely as not that the veteran incurred bilateral hearing 
loss during active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he now has bilateral hearing loss, 
and essentially contends that it is the result of acoustic 
trauma that occurred during combat.  Accordingly, a favorable 
determination is requested.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

VA regulations provide that in the case of any veteran who 
was engaged in combat with the enemy in active service during 
a period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d); see generally 
Peters v. Brown, 6 Vet. App. 540, 543 (1994).  

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1995).  See, Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of the record are viewed in the 
light most favorable to that claim.  

Additionally, the Board is satisfied that all relevant 
evidence has been obtained with respect to these claims and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.  
All development requested by prior remands has been 
accomplished to the extent possible, so the Board may proceed 
with adjudication of the claim.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

As discussed below, the veteran's service medical records are 
unavailable through no fault of his own, and thus there is a 
heightened obligation for VA to assist him in the development 
of his case and to provide reasons or bases as to the 
rationale for any adverse decision.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  VA has satisfied this heightened duty 
by seeking alternative records from the National Personnel 
Records Center (NPRC), and considering lay testimony.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991); Dixon v. Derwinski, 3 
Vet. App. 261 (1992).

The veteran's DD Form 214 shows that his Military 
Occupational Specialty (MOS) was military policeman (MP).  No 
combat-signifying awards or decorations are listed.  The 
veteran's organization at the time of separation was Battery 
B of the 639th AAA AW Battalion, at Ft. Bliss Texas, where it 
appears that he was stationed from January 1, 1946 until 
separation on January 8, 1946.  

The veteran's WD AGO Form 100 summarized the veteran's 
military occupation assignments by noting that he was an MP 
for 9 months and a duty soldier II for 25 months.  The 
veteran was further noted to have served 20 months in the 
European Theater of Operations.  He served in the 73rd 
Military Police Company as an MP, and did guard duty at 
military installations, protected property and equipment, and 
checked passes of persons entering military reservations.  

Correspondence from the National Personnel Records Center 
NPRC dated in June 1995, December 1997 and June 1998 
indicates that the veteran's claim was fire related, and no 
service medical records were available.  Correspondence from 
the NPRC dated in February 1996 indicates that sick reports 
from Battery B of the 639th AAA AW Battalion made no 
reference to the veteran for the period from November 1, 1943 
to June 7, 1944. 

In various pieces of correspondence, and during an October 
1996 personal hearing, the veteran has alleged that his 
hearing loss was incurred as a result of noise exposure 
during combat.  During the hearing, the veteran stated that 
as a duty soldier he supported a 105 howitzer unit.  His 
representative noted that he had served only 9 months as an 
MP, but 25 months as a duty soldier III in West 5-90.  The 
veteran testified that he was exposed to loud noises when 
carrying ammunition to weapons, including 105 howitzers.  He 
denied seeking medical treatment in service and said that he 
was treated 6 months after service for an ear infection.  
Records of such treatment were not available.  He had not 
sought treatment for a hearing loss until about 3 months 
earlier.  After service, he picked cotton for about 10 - 15 
years, during which he was exposed to no loud machinery.  
Thereafter, he worked construction for about 17 years, laying 
cement and carrying lumbar.  During this time, he was not 
around loud noise.  The veteran's wife testified during the 
hearing that she did not know the veteran before he entered 
the military.  However, when she married him around 1955 he 
had hearing loss.  

The veteran submitted lay statements from friends and family 
members at his hearing.  Two indicate that the writers did 
not know the veteran prior to service, but did notice he had 
hearing loss when they knew him after his service.  Two 
indicate that the writers knew the veteran prior to service, 
and that his hearing was worse after service than before 
service.  

The claims file contains various VA and private outpatient 
treatment records dated during the 1990's, most of which 
demonstrate hearing loss but do not address the etiology of 
this loss.  In April 1996, the veteran provided a history of 
noise exposure during service to a private audiologist.  In 
October 1994, he provided a history of work around loud 
noises in connection with construction to a VA physician.  

A January 1998 VA Summary Report of Examination for Organic 
Hearing Loss notes that the claims file and medical records 
were not available for review by the examiner.  The veteran 
indicated history of noise exposure to artillery in service, 
and denied history of noise exposure past service.  The 
examiner provided findings for each ear based on examination, 
and concluded that it was difficult to determine the onset of 
the hearing loss without a pre-service or discharge 
audiogram.  

The report of a January 1998 ear disease examination does not 
indicate that the veteran's claims file was reviewed.  The 
veteran stated that he was an MP and worked in artillery 
while on active duty.  He stated that he was in combat and 
said that both during combat and artillery training he was 
exposed to a high noise environment.  He said that after 
military service, he was involved with farm work and had not 
been exposed to significant high noise environments.  The 
examiner provided that based on the fact that the veteran's 
ear disease occurred in the distant past, it was not possible 
to determine whether it occurred while he was on active duty 
or prior to that during his childhood years.  

A May 1999 VA Summary Report of Examination for Organic 
Hearing Loss notes that the claims file was not available for 
review by the examiner.  The report provided an opinion that 
the veteran's hearing loss in the left ear was consistent 
with the type of loss evidenced by a history of noise 
exposure.  The hearing loss in the right ear was a mixed 
hearing loss with a conductive component.  Audiometric data 
did not support a noise induced conductive hearing loss.  The 
sensorineural portion of the loss was consistent with the 
configuration of the left ear.  Without pre-service or 
discharge audiograms, it was difficult to determine the onset 
of the hearing loss.  

A May 1999 VA ear disease examination does not indicate that 
the veteran's claims file was reviewed.  The report provides 
a history of the veteran's service and post-service 
employment, based on the veteran's own report.  The veteran 
stated that he was an ordinance officer, bringing ammunition 
to the front lines.  He explained that during this time, he 
was exposed to machine gun fire, artillery fire and weapons 
of all kinds, including bombs.  He stated that in 1944 he 
sustained a ruptured right eardrum from an explosion which 
occurred next to him.  He said that this was caused by a .30 
caliber machine gun, resulted in a few drops of blood and a 
purulent discharge, and required treatment with medication 
for 6 months.  Based on this reported history, and the 
findings from a current examination, the examiner provided a 
diagnosis of 1) profound mixed hearing loss in the right ear, 
which may be in part secondary to percussion trauma and noise 
trauma which the veteran sustained while in the service and 
may also be due to an infection sustained while in the 
service; and 2) sloping to moderately severe sensorineural 
hearing loss in the left ear, also probably secondary to 
noise exposure the veteran experienced while in the service.  

The May 1999 examination reports were returned by the RO with 
the request that the examiners use the phrase "at least as 
likely as not" when addressing whether the veteran's current 
hearing loss was caused by exposure to the firing of weapons 
as he alleged in the claims file.  No substantive changes 
were made on the May 1999 VA Summary Report of Examination 
for Organic Hearing Loss.  A July 1999 addendum to the May 
1999 ear disease examination report was identical, with the 
exception that the word "probably" was removed from part 2 
of the diagnosis.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss.  The Board notes that the veteran essentially claims he 
incurred hearing loss due to noise exposure during combat.  
However, the record is insufficient to establish the 
veteran's status as a combat veteran.  There is no indication 
in the veteran's DD Form 214 or WD AGO Form 100 that he was 
ever in combat.  While these forms do indicate that the 
veteran served as a duty soldier, they fail to provide any 
indication that he served as such in support of artillery 
during combat.  These reports also fail to show that the 
veteran's actual service with Battery B of the 639th AAA AW 
Battalion took place outside of Ft. Bliss, or lasted for more 
than one week.  

The Board notes that there are no medical records showing 
complaints, findings, symptoms, or diagnoses of hearing loss 
until decades after the veteran's military service.  
Moreover, the medical reports establishing an etiological 
nexus, the May 1999 VA ear disease examination report and the 
July 1999 addendum, are not based on a review of the record, 
to include the veteran's military personnel records and his 
own testimony as to 17 years of post-service construction 
work.  Nor do they cite to any prior medical evidence.  
Rather, these reports are based solely on a military history 
of combat as provided by the veteran.  As noted above, the 
veteran's history of combat is not supported by his DD Form 
214 or WD AGO Form 100.  The significance of the veteran's 17 
years as a construction worker is that, regardless of his own 
duties, exposure to loud noises during that time reasonably 
can be inferred.  Indeed, during an October 1994 VA 
outpatient treatment visit, the veteran acknowledged exposure 
to loud noises during construction.  This testimony is 
compelling, as it was offered not in connection with a claim 
for benefits but in order to obtain medical treatment.  For 
these reasons, the May 1999 report and July 1999 addendum are 
not probative or material to the etiology of the veteran's 
hearing loss.  See Reonal v. Brown, 5 Vet App. 458, 460-461 
(1993); Elkins v. Brown, 5 Vet App. 474 (1993).  Moreover, 
the Board is not obligated to accept medical opinions 
premised on the veteran's recitation of medical history and 
not supported by the record.  See Godfrey v. Brown, 8 Vet. 
App. 113 (1995). 

The Board recognizes the testimony presented by the veteran, 
his wife and his lay witnesses that his hearing loss is due 
to his military service.  However, this testimony cannot 
constitute a substitute for medical evidence showing a nexus 
or link between the veteran's current hearing loss and the 
noise exposure he reportedly suffered while in service, such 
as a medical opinion linking them and based on a review of 
the record.  As laypersons, the veteran and his friends and 
family members are not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, their testimony does not represent evidence of a 
nexus between the veteran's current hearing loss and his 
active duty. 

In light of the above, service connection for bilateral 
hearing loss is denied.


ORDER

Service connection for bilateral hearing loss is denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

